Exhibit 10.38

NINETEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS NINETEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made on March 13, 2009, by and among FLANDERS CORPORATION (“Flanders,”
individually and, in its capacity as the representative of the other Borrowers,
“Borrowers’ Agent”), a North Carolina corporation, FLANDERS/PRECISIONAIRE CORP.,
a North Carolina corporation (“Flanders/Precisionaire”), FLANDERS FILTERS, INC.,
a North Carolina corporation (“Filters”); FLANDERS/CSC CORPORATION, a North
Carolina corporation (“CSC”), PRECISIONAIRE, INC., a Florida corporation
(“Precisionaire”), PRECISIONAIRE OF UTAH, INC., a Utah corporation (“Utah”),
ECO-AIR PRODUCTS, INC., a California corporation (“Eco-Air”), AIR SEAL FILTER
HOUSINGS, INC., a Texas corporation (“Air Seal”), and FLANDERS REALTY CORP., a
North Carolina corporation (“Flanders Realty”) (all of the foregoing
collectively referred to herein as “Borrowers” and individually as a
“Borrower”), each with its chief executive office and principal place of
business at 531 Flanders Filters Road, Washington, North Carolina 27889, and
BANK OF AMERICA, N.A. (together with its successors and assigns, “Lender”), a
national banking association with an office at 300 Galleria Parkway, N.W., Suite
800, Atlanta, Georgia 30339.

Recitals:

Lender and Borrowers are parties to a certain Loan and Security Agreement dated
October 18, 2002, as amended by that certain First Amendment to Loan and
Security Agreement dated October 18, 2002, that certain Second Amendment to Loan
and Security Agreement dated November 19, 2002, that certain Third Amendment to
Loan and Security Agreement dated September 6, 2003, that certain Fourth
Amendment to Loan and Security Agreement dated December 8, 2003, that certain
Fifth Amendment to Loan and Security Agreement dated September 13, 2004, that
certain letter agreement dated October 7, 2004, that certain letter agreement
dated December 24, 2004, that certain Eighth Amendment to Loan and Security
Agreement dated July 29, 2005, that certain Ninth Amendment to Loan and Security
Agreement dated January 18, 2006, that certain Tenth Amendment to Loan and
Security Agreement dated June 28, 2006, that certain letter agreement dated
January 23, 2007, that certain letter agreement dated March 12, 2007, that
certain Eleventh Amendment to Loan and Security Agreement dated September 20,
2007, that certain letter agreement dated October 26, 2007, that certain
Fifteenth Amendment dated January 4, 2008, that certain letter agreement dated
May 9, 2008, that certain Seventeenth Amendment to Loan and Security Agreement
dated July 15, 2008, and that certain Eighteenth Amendment to Loan and Security
Agreement dated November 6, 2008 (as at any other time amended, restated,
modified or supplemented, the “Loan Agreement”), pursuant to which Lender has
made certain revolving credit and term loans to Borrowers.

Events of Default have occurred and currently exist under the Loan Agreement by
reason of (i) Borrowers’ failure to maintain a Consolidated Fixed Charge
Coverage Ratio of 1.10 to 1.00 for the testing periods ended October 31,
2008, November 30, 2008, December 31, 2008, and January 31, 2009, in violation
of Section 9.3.1 of the Loan Agreement, (ii) Borrowers’ incurrence of secured
indebtedness in the amount of $2,619,275 in connection with the acquisition of
real property in Washington, North Carolina, which transaction was consummated
by Borrowers in violation of the provisions of Sections 9.2.3 and 9.2.5 of the
Loan Agreement, and (iii) Borrowers’ failure to maintain a ratio of Consolidated
Total Funded Debt to Consolidated EBITDA of not more than 3.25 to 1.0 for the
months ended December 31, 2008 and January 31, 2009, in violation of
Section 9.3.2 of the Loan Agreement (the Events of Default set forth in the
foregoing clauses (i), (ii) and (iii) are collectively referred to herein as the
“Designated Defaults”).



--------------------------------------------------------------------------------

In consideration for Lender’s agreement to enter into this Amendment and waive
the Designated Defaults on the terms and subject to the conditions contained
herein, Lender and Borrowers desire to amend the Loan Agreement as hereinafter
set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2. Amendments to Loan Agreement. Effective as of the date hereof, the Loan
Agreement is hereby amended as follows:

(a) By deleting Section 2.2.4 of the Loan Agreement in its entirety and by
substituting the following new Section 2.2.4 in lieu thereof:

2.2.4 LC Facility Fees. Borrowers shall be jointly and severally obligated to
pay to Lender for Letters of Credit (a) a per annum fee equal to the Applicable
Margin for Revolver Loans that are LIBOR Loans in effect from time to time based
upon the maximum amount available to be drawn under all LC Outstandings together
with the principal amount of Letters of Credit paid or extinguished during such
month, payable monthly, in arrears, on the first Business Day of the following
month; and (b) all normal and customary charges associated with the issuance,
amending, negotiating, processing and administration of Letters of Credit.
During an Event of Default, the fee payable under clause (a) shall be increased
by two percent (2%) per annum.

(b) By deleting Section 9.2.9 of the Loan Agreement in its entirety, and by
substituting the following new Section 9.2.9 in lieu thereof:

9.2.9 Capital Expenditures. Make Capital Expenditures (including expenditures by
way of capitalized leases) which, in the aggregate, as to Borrowers and their
Subsidiaries, exceed (i) $2,000,000, during the month of February, 2009, or
(ii) $3,500,000, for the period from February 1, 2009, through March 31, 2009.

(c) By deleting Section 9.3.1 of the Loan Agreement in its entirety, and by
substituting the following new Section 9.3.1 in lieu thereof:

9.3.1. Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated Fixed
Charge Coverage Ratio of not less than (a) 1.0 to 1.0, for the period from
April 1, 2009 through April 30, 2009, as of the last day of such period, and
(b) 1.2 to 1.0, to be tested monthly (i) for the period from April 1, 2009
through March 31, 2010, as of the last day of each month during such period on a
cumulative basis for the period to-date since April 1, 2009, and (ii) for each
month after March 31, 2010, as of the last day of each month based upon the
immediately preceding twelve-month period.



--------------------------------------------------------------------------------

(d) By deleting Section 9.3.2 of the Loan Agreement in its entirety, and by
substituting the following new Section 9.3.2 in lieu thereof:

9.3.2. Consolidated Total Funded Debt to Consolidated EBITDA. Maintain a ratio
of Consolidated Total Funded Debt to Consolidated EBITDA of not more than the
ratio shown below for the period corresponding thereto, to be tested monthly, as
of the last day of each month set forth below. For purposes of this
Section 9.3.2, Consolidated Total Funded Debt to Consolidated EBITDA shall be,
as of any date of determination, the ratio of Consolidated Total Funded Debt on
such date to, (i) for the period from February 1, 2009, through December 31,
2009, as of the last day of each month during such period, Consolidated EBITDA
for the fiscal year-to-date period since January 1, 2009, multiplied by
(a) twelve, and divided by (b) the number of months included in such period, and
(ii) for each month after December, 2009, as of the last day of each month,
Consolidated EBITDA for the immediately preceding twelve-month period.

 

Period End Date

  

Ratio

February 28, 2009    3.50 to 1.0 March 31, 2009    3.50 to 1.0 April 30, 2009   
3.50 to 1.0 May 31, 2009    3.50 to 1.0 June 30, 2009, and the last day of each
month thereafter    3.25 to 1.0

(e) By deleting Section 9.3.4 of the Loan Agreement in its entirety, and by
substituting the following new Section 9.3.4 in lieu thereof:

9.3.4 Minimum EBITDA. Maintain Consolidated EBITDA of not less than
(a) $2,250,000, for the period from January 1, 2009, through February 28, 2009,
and (b) $3,500,000, for the period from January 1, 2009, through March 31, 2009.

(f) By deleting definitions of “Applicable Margin”, “Base Rate”, “Capital
Expenditures” and “Federal Funds Rate” contained in Appendix A to the Loan
Agreement and by substituting the following new definitions in lieu thereof, in
proper alphabetical sequence:

Applicable Margin—a percentage equal to 2.75% with respect to Revolver Loans
that are Base Rate Loans, 3.75% with respect to



--------------------------------------------------------------------------------

Revolver Loans that are LIBOR Loans, and 3.75% with respect to fees payable to
Lender pursuant to Section 2.2.4. The Applicable Margin for fees payable to
Lender pursuant to Section 2.2.2 shall be the Unused Line Fee Rate.

Base Rate—for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) the Adjusted LIBOR Rate for a 30 day interest period as determined on such
day, plus 1.00%.

Capital Expenditures—expenditures made or liabilities incurred (other than
expenditures and liabilities funded by a Person other than Lender, on terms and
conditions satisfactory to Lender, that do not constitute proceeds of Loans or
any Letter of Credit hereunder) for the acquisition of fixed assets or
improvements, replacements, substitutions or additions thereto which have a
useful life of more than one year, including the total principal portion of
Capitalized Lease Obligations

Federal Funds Rate—(a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Lender on the applicable day on
such transactions, as determined by Lender.

(g) By adding the following new definitions of “Unused Line Fee Rate” and “Prime
Rate” to Appendix A to the Loan Agreement, in proper alphabetical sequence:

Unused Line Fee Rate—a percentage equal to (i) 0.50%, for any month (or portion
thereof) during which the Average Revolver Loan Balance exceeds $18,000,000, and
(ii) 0.75%, for any month (or portion thereof) during which the Average Revolver
Loan Balance is equal to or less than $18,000,000.

Prime Rate—the rate of interest announced by Lender from time to time as its
prime rate. Such rate is set by Lender on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate announced by Lender
shall take effect at the opening of business on the day specified in the public
announcement of such change.

3. Interest Rate Disclosure. The Base Rate on the date hereof is 3.25% per annum
and, therefore, after giving effect to the amendments set forth in this letter
agreement, the rate of interest in



--------------------------------------------------------------------------------

effect hereunder on the date hereof, expressed in simple interest terms, is
6.00% per annum with respect to any portion of the Revolver Loans bearing
interest as a Base Rate Loan. The 30-day LIBOR Rate on the date hereof is
0.5625% per annum and, therefore, after giving effect to the amendments set
forth in this letter agreement, the rate of interest in effect hereunder on the
date hereof, expressed in simple interest terms, is 4.3125% per annum with
respect to any portion of the Revolver Loans bearing interest as a LIBOR Loan
with a 30-day Interest Period.

4. Limited Waiver of Designated Defaults. Borrower represents and warrants that
the Designated Defaults are the only Defaults or Events of Default that exist
under the Loan Agreement and the other Loan Documents as of the date hereof.
Lender hereby waives the Designated Defaults in existence on the date hereof. In
no event shall such waiver be deemed to constitute a waiver of (a) any Default
or Event of Default other than the Designated Defaults in existence on the date
of this Amendment or (b) Borrower’s obligation to comply with all of the terms
and conditions of the Loan Agreement and the other Loan Documents from and after
the date hereof. Notwithstanding any prior, temporary mutual disregard of the
terms of any contracts between the parties, Borrower hereby agrees that it shall
be required strictly to comply with all of the terms of the Loan Documents on
and after the date hereof.

5. Ratification and Reaffirmation. Each Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

6. Acknowledgments and Stipulations. By its signature below, each Borrower
acknowledges and stipulates that the Loan Agreement and the other Loan Documents
executed by such Borrower are legal, valid and binding obligations of such
Borrower that are enforceable against such Borrower in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Borrower);
except with respect to those Permitted Liens which are expressly permitted to
have priority pursuant to the Loan Agreement, the security interests and Liens
granted by such Borrower in favor of Lender are each duly perfected, first
priority security interests and Liens; and on and as of the opening of business
on March 12, 2009, the unpaid principal amount of the Revolver Loans totaled
$15,652,005.85, and the face amount of the LC Outstandings totaled
$11,254,171.00.

7. Representations and Warranties. Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of such Borrower and this Amendment has been duly executed and
delivered by such Borrower; and all of the representations and warranties made
by such Borrower in the Loan Agreement are true and correct on and as of the
date hereof.

8. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

9. Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.



--------------------------------------------------------------------------------

10. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof and the waiver pursuant to Section 4 hereof are subject to the
satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Lender, unless satisfaction thereof is specifically
waived in writing by Lender:

(a) No Default or Event of Default shall exist or result herefrom;

(b) Lender shall have received from each Borrower a duly executed counterpart of
this Amendment;

(c) Lender shall have received from Borrowers, in immediately available funds,
the amendment fee set forth in Section 11 hereof; and

(d) Lender shall have received resolutions from each Borrower, certified by the
secretary of such Borrower, authorizing the execution, delivery and performance
of this Amendment and the other Loan Documents contemplated hereby.

11. Amendment Fee; Expenses of Lender. In consideration of Lender’s willingness
to enter into this Amendment and waive the Designated Defaults as set forth
herein, Borrowers agree to pay to Lender an amendment fee in the amount of
$90,000 in immediately available funds on the date hereof. Additionally,
Borrowers agree to pay, on demand, all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Lender’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

12. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Lender in Atlanta, Georgia (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

14. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement, the Loan Documents, or the Other Agreements, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement, the Loan Documents, and the Other Agreements as herein modified shall
continue in full force and effect.

15. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed to be an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto (but such party shall promptly deliver to Lender
an original signature by overnight delivery).



--------------------------------------------------------------------------------

16. Further Assurances. Each Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

17. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

18. Release of Claims. To induce Lender to enter into this Amendment, each
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Lender. The releases contained
herein are in addition to, and not in lieu of, any releases and covenants not to
sue contained in any other agreement signed by any Borrower, all of which
releases will be deemed to be fully effective and not superseded by this
Amendment.

19. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank; signatures begin on following
page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BANK OF AMERICA, N.A. (“Lender”) By:  

 

Name:  

 

Title:  

 

FLANDERS CORPORATION (“Borrower”) By:  

 

Name:  

 

Title:  

 

FLANDERS/PRECISIONAIRE CORP. (“Borrower”) By:  

 

Name:  

 

Title:  

 

FLANDERS FILTERS, INC. (“Borrower”) By:  

 

Name:  

 

Title:  

 

FLANDERS/CSC CORPORATION (“Borrower”) By:  

 

Name:  

 

Title:  

 

 

Nineteenth Amendment to Loan and Security Agreement (Flanders)



--------------------------------------------------------------------------------

PRECISIONAIRE, INC. (“Borrower”) By:  

 

Name:  

 

Title:  

 

PRECISIONAIRE OF UTAH, INC. (“Borrower”) By:  

 

Name:  

 

Title:  

 

ECO-AIR PRODUCTS, INC. (“Borrower”) By:  

 

Name:  

 

Title:  

 

AIR SEAL FILTER HOUSINGS, INC. (“Borrower”) By:  

 

Name:  

 

Title:  

 

FLANDERS REALTY CORP. (“Borrower”) By:  

 

Name:  

 

Title:  

 

 

Nineteenth Amendment to Loan and Security Agreement (Flanders)



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Lender hereby (i) acknowledges receipt of a copy of the foregoing
Nineteenth Amendment to Loan and Security Agreement; (ii) consents to Borrowers’
execution and delivery thereof and of the other documents, instruments or
agreements Borrowers agree to execute and deliver pursuant thereto; (iii) agrees
to be bound thereby; and (iv) affirms that nothing contained therein shall
modify in any respect whatsoever its respective guaranty of the Obligations and
reaffirms that such guaranty is and shall remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation as of the date of such Nineteenth Amendment to Loan and Security
Agreement.

 

GUARANTORS: FLANDERS INTERNATIONAL PTE LTD By:  

 

Name:  

 

Title:  

 

AIRSEAL WEST, INC. By:  

 

Name:  

 

Title:  

 

FLANDERS-VIRGINIA, INC. (f/k/a Tidewater Air Filter Fabrication Company, Inc.)
By:  

 

Name:  

 

Title:  

 

FLANDERS AIRIA TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

[Signatures continued on following page.]

 

Nineteenth Amendment to Loan and Security Agreement (Flanders)



--------------------------------------------------------------------------------

AIRPURE FILTER SALES AND SERVICE, INC. By:  

 

Name:  

 

Title:  

 

FLANDERS-RICHMOND, INC. (f/k/a/ Bio-Tec, Inc.) By:  

 

Name:  

 

Title:  

 

GLOBAL CONTAINMENT SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

 

Nineteenth Amendment to Loan and Security Agreement (Flanders)